Citation Nr: 0832034	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-07 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1979 and from November 1981 to August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  In April 2007, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ), and it now returns to the Board for appellate review.  

In his substantive appeal (VA Form 9), the veteran indicated 
that he wished to testify at a personal hearing before a 
Veterans Law Judge, sitting at the RO.  The hearing was 
scheduled for September 2006; however, the veteran canceled 
his request.  As no further communication from the veteran 
with regard to a hearing has been received, the Board 
considers his request for a hearing to be withdrawn.  See 38 
C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2007).


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. Service-connected headaches, at their most severe, have 
been manifested at times by headaches occurring daily that 
were not medically shown to be prostrating, and at times by 
headaches that occur approximately every two months that were 
medically determined to be prostrating.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected headaches have not been met.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  
19 Vet. App. 473 (2006).

Further, according to the recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Board notes that, in Pelegrini v. Principi, the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon the contents 
of 38 C.F.R. § 3.159(b).  18 Vet. App. 112, 120-21.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated from the regulation by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to no longer state that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim (the fourth 
element of notice as required under Pelegrini), effective May 
30, 2008).  Thus, any error related to this element is 
harmless.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the veteran was 
provided with a VCAA notification letter in May 2002, prior 
to the initial unfavorable rating decision issued in July 
2002.  Additional VCAA letters were sent in October 2003 and 
May 2007.  

The Board observes that the May 2002 letter informed the 
veteran of his and VA's responsibilities in obtaining 
evidence in support of the claim and provided examples of 
both lay and medical evidence he could submit in support of 
his claim.  However, only a March 2006 notice advised him 
that he should submit evidence of the severity of his 
disability and how it affects his work and daily life, and no 
notice apprised him of relevant diagnostic codes, although 
Diagnostic Code 8100 was detailed in a January 2004 statement 
of the case (SOC).  

Failure to provide pre-adjudicative notice of any VCAA 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that an SOC 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, citing Mayfield v. 
Nicholson, 444 F.3d at 1328.  In the present case, in March 
2008, the veteran was afforded an SSOC, thereby resolving the 
problem of inadequate timing with regard to the March 2006 
and May 2007 letters.  Therefore, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

As for the lack of proper notice of the applicable diagnostic 
codes, in an August 2008 informal hearing presentation, the 
veteran, through his representative, discussed the rating 
evaluations assignable under the diagnostic code relevant to 
his service-connected disability.  Consequently, the Board 
concludes the veteran had knowledge of the diagnostic codes 
appropriate to his disability, and the lack of proper notice 
of the diagnostic codes is, therefore, not prejudicial.  Id.  
Moreover, Diagnostic Code 8100 does not contain criteria that 
must be supported by the results of specific tests or 
measurements.

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores v. Peake at 41, citing Mayfield, 444 F.3d at 
1333.  Accordingly, the Board finds that further VCAA notice 
is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's VA medical records, and 
the reports of June 2002 and December 2007 VA examinations 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claim.  The veteran has not 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of the claim.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.
II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected headaches.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).
Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  While this 
appeal was pending, the Court also held that staged ratings 
are appropriate for increased rating claims when factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Therefore, in accordance with Hart, the Board has 
considered the propriety of staged ratings in evaluating the 
veteran's service-connected headaches.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrant 
a 50 percent rating.  Migraines with characteristic 
prostrating attacks occurring on average once a month over 
the last several months warrant a 30 percent rating.  
Migraines with characteristic prostrating attacks averaging 
one in 2 months over the last several months warrant a 10 
percent rating.  Migraines with less frequent attacks warrant 
a noncompensable rating.

In a June 2002 VA examination, the veteran reported headaches 
occurring daily that he had when he woke in the morning and 
when he went to bed in the evening.  He reported that they 
occurred on the left side of his face, his left eye, and 
extending into his left ear.  He also reported 
photosensitivity.  Subsequent to physical examination, the 
examiner diagnosed chronic headaches and noted that X-ray of 
the sinuses revealed no pathology.  The examiner did not 
report that the veteran's headaches were prostrating.

The veteran was also afforded a VA examination in December 
2007 at which he presented with complaints of headaches 
occurring once approximately every two months and lasting for 
more than two days.  He reported that most attacks were 
prostrating.  No abnormalities were found upon motor, 
sensory, or neurological examination.  The examiner diagnosed 
trigeminal migraine variant, associated with migration 
headaches.  He noted effects on usual daily activities, to 
include chores, shopping, exercise, sports, recreation, 
traveling, as well as moderate impact on dressing and 
grooming, and severe impact on feeding and bathing.  He 
opined that the veteran was experiencing prostrating 
headaches, finding no evidence of malingering.

The Board observes that there are numerous VA treatment 
records associated with a claims file.  However, these 
records do not reflect a severity that is inconsistent with 
the findings upon VA examination.

The Board observes that the record suggests that some of the 
veteran's headaches may be a result of sinusitis.  However, 
the Board determines that there is an inadequate basis in the 
record upon which to dissociate the veteran's headache 
symptoms due to his vascular/migraine headaches from headache 
symptoms due to sinusitis.  See Mittleider v. West, 11 Vet. 
App. 181 (1998) (when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service- connected condition).  Accordingly, the Board 
assigns all documented headaches to his service-connected 
migraines.

Based on the above, the Board finds that a rating in excess 
of 10 percent for service-connected headaches is not 
warranted.  The veteran, in his personal statements, has 
stated that his headaches put him in bed several times per 
month.  However, the objective medical evidence of record 
does not reflect that the veteran's headaches occur with such 
frequency or severity.  Although the veteran's headaches 
reportedly occurred daily at the June 2000 VA examination, 
neither the veteran nor the examiner represents the headaches 
as being prostrating.  The December 2007 examiner found the 
veteran's headaches to be prostrating, but he noted that they 
only occurred approximately every two months.  Moreover, the 
medical records associated with the veteran's treatment for 
his headaches do not indicate a greater frequency of 
headaches than once every few months or relate that the 
headaches were prostrating.  Accordingly, the Board 
determines there is no basis on which to assign a rating in 
excess of 10 percent for the veteran's service-connected 
headaches.
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement a rating in excess 
of 10 percent for service-connected headaches.  Therefore, 
his claim must be denied.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected headaches present such 
an unusual or exceptional disability picture at any time so 
as to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the veteran's service-connected disability 
does not result in a marked functional impairment in a way or 
to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).




ORDER

A rating in excess of 10 percent for service-connected 
headaches is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


